          Case 1:20-mj-00067-JDP Document 7 Filed 09/15/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     KENNETH DUNLAVY
 7
 8                                         IN THE UNITED STATES DISTRICT COURT
 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                           Case No. 1:20-mj-00067-BAM
12                             Plaintiff,                 STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE
13    vs.
                                                          Date: November 4, 2020
14    KENNETH DUNLAVY,                                    Time: 10:00 a.m.
                                                          Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17             The parties, through their respective counsel, Joseph Barton, Assistant United States
18   Attorney, counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender,
19   counsel for the defendant, Kenneth Dunlavy, hereby stipulate and jointly move this Court to
20   continue Mr. Dunlavy’s status conference from September 16, 2020 until November 4, 2020.
21             On July 13, 2020, Mr. Dunlavy was arraigned before the honorable Jeremy D. Peterson.
22   Defense investigation is ongoing. The undersigned defense counsel requests that Mr. Dunlavy’s
23   status conference be continued until November 4, 2020 in order to undertake the necessary
24   investigation. The Government does not object.
25   //
26   //
27   //
28   //

     ddA
       Dunlavy / Stipulation to Continue                   -1-
       Status Conference and Order
         Case 1:20-mj-00067-JDP Document 7 Filed 09/15/20 Page 2 of 3


 1                                         Respectfully submitted,
 2                                         McGREGOR SCOTT
                                           United States Attorney
 3
 4   Dated: September 14, 2020              /s/ Joseph Barton
                                           JOSEPH BARTON
 5                                         Assistant United States Attorney
 6
 7   Dated: September 14, 2020             HEATHER E. WILLIAMS
                                           Federal Defender
 8
 9                                         /s/ Benjamin A. Gerson
                                           BENJAMIN A. GERSON
10                                         Assistant Federal Defender
                                           Attorney for Defendant
11                                         KENNETH DUNLAVY
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Dunlavy / Stipulation to Continue     -2-
       Status Conference and Order
         Case 1:20-mj-00067-JDP Document 7 Filed 09/15/20 Page 3 of 3


 1                                               ORDER
 2             Good cause appearing, the above stipulation to continue case 1:20-mj-00067-BAM until
 3   November 4, 2020 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         September 14, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Dunlavy / Stipulation to Continue            -3-
       Status Conference and Order
